DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 4/26/2022.  Claims 1-4, 6-8, 16-30 and 32-34 are pending for consideration in this Office Action.

Response to Amendment

Drawings
The drawings were received on 4/26/2022.  These drawings are not acceptable because the drawings do not conform to all of the provisions of 37 CFR 1.84.


INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claim Rejections - 35 USC § 112
§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, 16-30 and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, the recitation of “...a light sensing airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the light sensing airborne particle measurement sensor passing a beam of light through the airflow in the thermostat enclosure such that a plurality of particles pass through the beam of light wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period wherein a sensed particle count value is shown on the display with a selected particulate setpoint value,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.  
In particular, the recitation of “...a light sensing airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the light sensing airborne particle measurement sensor passing a beam of light through the airflow in the thermostat enclosure such that a plurality of particles pass through the beam of light wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor,” is not so described.
At 0009 it is disclosed that the “airborne particle sensor” uses, at least in part, a light source through a cavity.  The disclosure is silent as to what structure is encompassed by the “light source.”  Thus, it is not disclosed that the “airborne particle sensor” is somehow a “light sensing airborne particle measurement sensor.”
Paragraph 0009 discloses that air is routed through the cavity and that “light blocking” or “light scattering” is used as a method to measure particles and does not go into detail how this is accomplished.  Thus, it is not disclosed that “...the light sensing airborne particle measurement sensor passing a beam of light through the airflow in the thermostat enclosure such that a plurality of particles pass through the beam of light wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor.”  
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claim 16, the recitation of “...at least one airborne particle sensor in the thermostat enclosure that is in communication with the at least one control processor, the airborne particle sensor including a light source that passes a beam of light through the air flow such that the plurality of particles pass through the beam of light that is detected in the air flow,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.  
In particular, the recitation of “...the airborne particle sensor including a light source that passes a beam of light through the air flow such that the plurality of particles pass through the beam of light that is detected and used to determine in the air flow,” is not so described. 
Paragraph 0009 discloses that air is routed through the cavity and that “light blocking” or “light scattering” is used as a method to measure particles and does not go into detail how this is accomplished.  Thus, it is not disclosed that “...the airborne particle sensor including a light source that passes a beam of light through the air flow such that the plurality of particles pass through the beam of light that is detected in the air flow.”  
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claim 26, the recitation of “...a light sensing airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the light sensing airborne particle measurement sensor passing a beam of light through the airflow in the thermostat enclosure such that a plurality of particles pass through the beam of light wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period wherein sensed particle count values are communicated to the external device such that the sensor data is logged,” is not described in the disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.  
In particular, the recitation of “...a light sensing airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the light sensing airborne particle measurement sensor passing a beam of light through the airflow in the thermostat enclosure such that a plurality of particles pass through the beam of light wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor,” is not so described.
At 0009 it is disclosed that the “airborne particle sensor” uses, at least in part, a light source through a cavity.  The disclosure is silent as to what structure is encompassed by the “light source.”  Thus, it is not disclosed that the “airborne particle sensor” is somehow a “light sensing airborne particle measurement sensor.”
Paragraph 0009 discloses that air is routed through the cavity and that “light blocking” or “light scattering” is used as a method to measure particles and does not go into detail how this is accomplished.  Thus, it is not disclosed that “...the light sensing airborne particle measurement sensor passing a beam of light through the airflow in the thermostat enclosure such that a plurality of particles pass through the beam of light wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor.”  
Lastly, the recitation of “...wherein sensed particle count values are communicated to the external device such that the sensor data is logged,” is not so described.  At 0020 a reference is made to logging data for later analysis but the limitation in question simply takes language out of context to create claim language that is simply not supported by the disclosure.  Thus, it is not disclosed that “...wherein sensed particle count values are communicated to the external device such that the sensor data is logged.”
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 16-30 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...a light sensing airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the light sensing airborne particle measurement sensor passing a beam of light through the airflow in the thermostat enclosure such that a plurality of particles pass through the beam of light wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period wherein a sensed particle count value is shown on the display with a selected particulate setpoint value,”  renders the claim unclear in light of the 112 1st rejection above.  
In particular, the fact that certain structure and/or limitations not being adequately described in the disclosure does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus, the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For clarity, the limitation has been interpreted as - - an airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period wherein a sensed particle count value is shown on the display with a selected particulate setpoint value - - for clarity.

Regarding Claim 16, the recitation of “...at least one airborne particle sensor in the thermostat enclosure that is in communication with the at least one control processor, the airborne particle sensor including a light source that passes a beam of light through the air flow such that the plurality of particles pass through the beam of light that is detected in the air flow and the airborne particle sensor sends at least one of a particle count or organic compound information to the at least one control processor,” renders the claim unclear in light of the 112 1st rejection above.  
In particular, the fact that certain structure and/or limitations not being adequately described in the disclosure does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus, the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For clarity, the limitation has been interpreted as - - at least one airborne particle sensor in the thermostat enclosure that is in communication with the at least one control processor, the airborne particle sensor detects particle in the air flow and sends at least one of particle count or organic compound information to the at least one control processor - - for clarity.



Regarding Claim 25, the recitation of “...wherein the actuated airflow in the thermostat enclosure is generated with at least one of a fan or a blower,” creates an antecedent basis issue because a “fan or blower” is recited in claim 1 and it is unclear if claim 25 purports to introduce an additional “fan or blower.”  Please amend for clarity.

Regarding Claim 26, the recitation of “...a light sensing airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the light sensing airborne particle measurement sensor passing a beam of light through the airflow in the thermostat enclosure such that a plurality of particles pass through the beam of light wherein the light sensing airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period wherein sensed particle count values are communicated to the external device such that the sensor data is logged,” renders the claim unclear in light of the 112 1st rejection above.  
In particular, the fact that certain structure and/or limitations not being adequately described in the disclosure does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For clarity, the limitation has been interpreted as - - an airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period - - for clarity.

Regarding Claim 34, the recitation of “...wherein the light sensing airborne particle measurement sensor generates particle count data by size bins,” renders the claim unclear in light of the 112 1st rejection above. In particular because of its dependency upon claim 26. 
In particular, the fact that certain structure and/or limitations not being adequately described in the disclosure does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus, the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For clarity, the limitation has been interpreted as - - wherein the airborne particle measurement sensor generates particle count data by size bins - - for clarity.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-8, 18-20 and 23-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. (US2008/0182506), Harrod et al. (US2010/0070086) and Bates (US2007/0229825) in view of Kamijo et al. (JP2001281129A).

Regarding Claim 1, as best understood, Jackson teaches a thermostat for monitoring air quality and controlling an environment in a building [0002; fig 7] comprising 
a temperature sensor in a wall mounted thermostat enclosure [702; 0033; see also item 250 at fig 2] having a display [704; 0043]; wherein a temperature value and a particle count value [Claim 20; Claim 28; Claim 29];
at least one control processor in the thermostat enclosure [claim 19], the at least one control processor being configured to control the display and connected to the temperature sensor [Claim 19; Claim 26; Claim 28; where the control circuit of the processor is connected to particulate and temperature sensors and produces outputs that are displayed];
a particle sensor [0015];
an actuator control [0011; implicit at 0033; 0042; where the system is controlled to maintain temperature in its optimal range; see also 0026 where wires or wireless means may constitute actuator control].
Jackson teaches does not explicitly teach a fan or blower in the thermostat enclosure that actuates an airflow in the thermostat enclosure wherein the airflow passes through a particle sensor inlet and a particle sensor exhaust of the thermostat enclosure;
whereas Jackson teaches a particle sensor and an actuator control, Jackson does not teach an actuator control that is connected to the at least one control processor, the actuator control generating control signals transmitted from the thermostat enclosure to at least one building air handler device that is external to the thermostat and controls at least one of heating and cooling in the building environment in response to a sensed temperature value relative to a temperature setpoint value; and
an airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period wherein a sensed particle count value is shown on the display with a selected particulate setpoint value;
wherein the actuator control communicates with the at least one building air handler device to control at least one of heating and cooling with the at least one building air handler device.
However, Harrod teaches a thermostat for controlling air temperature and air quality [0003; 0004] having an actuator control [92] that is connected to the at least one control processor [82], the actuator control generating control signals transmitted from the thermostat enclosure to at least one building air handler device [30] that is external to the thermostat and controls at least one of heating and cooling in the building in response to a sensed temperature value relative to a temperature setpoint value [0058-0060; figs 4 & 5; 0035; wherein the actuator control communicates with the at least one building air handler device to control at least one of heating and cooling with the at least one building air handler device ] where it is known in the art of refrigeration to provide the recited structure in order to operate the system and thereby make the system more efficient [0007].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Jackson to have an actuator control that is connected to the at least one control processor, the actuator control generating control signals transmitted from the thermostat enclosure to at least one building air handler device that is external to the thermostat and controls at least one of heating and cooling in the building environment in response to a sensed temperature value relative to a temperature setpoint value; and wherein the actuator control communicates with the at least one building air handler device to control at least one of heating and cooling with the at least one building air handler device in view of the teachings of Harrod in order to operate the system and thereby make the system more efficient.
Also, Bates teaches a particle sensor [0012] having a fan or blower [128] in the thermostat enclosure that actuates an airflow in the thermostat enclosure wherein the airflow passes through a particle sensor inlet and a particle sensor exhaust of the thermostat enclosure [0028; fig 1];
an airborne particle measurement sensor [106] in the system enclosure and connected to the at least one control processor [144; 126], the airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor [0027; 0028; 0030], the particle count value including at least a number of particles counted during an airflow period wherein a sensed particle count value is shown on a display [110; 0027; 0028; 0030; where output data such as number of particles and particle sizes are provided to the user via display 110].  Bates teaches that this arrangement provides a particle sensor having reduced cost, size, power consumption and a simplified counter system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Jackson to have a fan or blower [128] in the thermostat enclosure that actuates an airflow in the thermostat enclosure wherein the airflow passes through a particle sensor inlet and a particle sensor exhaust of the thermostat enclosure; an airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period wherein a sensed particle count value is shown on the display in view of the teachings of Bates in order to provide a particle sensor having reduced cost, size, power consumption and a simplified counter system.
Lastly, Kamijo teaches a method for displaying a measured amount of dust [0001] having wherein a sensed particle count value is shown on a display with a selected particulate setpoint value [0008; 0009; 0011; 0012; fig 2; where a sensed particle count value is shown at 4 and where setpoint values are shown at 5, 6 & 7].
Kamijo teaches that it is known in the field of endeavor of dust detection that this arrangement allows a user to easily ascertain an indication of whether a dust amount is proper [0007]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Jackson to have wherein a sensed particle count value is shown on the display with a selected particulate setpoint value in view of the teachings of Kamijo in order to allow a user to easily ascertain an indication of whether a dust amount is proper.

Regarding Claim 2, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches where the wall mounted thermostat enclosure comprises a gas sensor to measure total Volatile Organic Compounds [0043; where a VOC sensor operating in its normal capacity necessarily performs the intended function of measuring Volatile Organic Compounds].  



Regarding Claim 3, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches an additional sensor in communication with the at least one control processor [68], wherein the second sensor measures oxygen content in the air [0043; Claim 19; fig 7; where one skilled in the art would recognize that the concentration of oxygen can be derived from a concentration of CO2 for the CO2 sensor].

Regarding Claim 4, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches a humidity sensor in communication with the control processor, wherein the humidity sensor measures relative humidity [0043; Claim 19].

Regarding Claim 6, Jackson, as modified, teaches the invention of Claim 1 above and Harrod teaches a user interface input [45] coupled to the control unit [at least controller 86] such that a user can provide input to the thermostat [0058].

Regarding Claim 7, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches a VOC sensor coupled to the control processor for measuring airborne organic compounds; an oxygen sensor connected to the at least one control processor for measuring oxygen levels [0015; Claim 19]; a humidity sensor connected to the at least one control processor for measuring moisture [0043]; and Harrod teaches a plurality of actuators [58, 60, 62], each coupled to a control processor [at least processor 82 of thermostat 22] for communicating with at least one external device [indoor unit, outdoor unit,  auxiliary heat [0043; figs 4 & 5].  


Regarding Claim 8, Jackson, as modified, teaches the invention of Claim 7 above and Jackson teaches where each of the sensors [As modified above, see the rejection of Claim 7 above for detailed discussion] are used to control one actuator selected from the plurality of actuators according to one or more pre-defined control algorithms and selectable setpoints [0026-0033; where each sensor control at least the actuator of the indoor unit].

Regarding Claim 18, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches wherein the control signals actuate filtration when a measured airborne particle count rises above a specified setpoint i.e. a high level [0037; 0043; fig 4].

Regarding Claim 19, Jackson, as modified, teaches the invention of Claim 2 above and Jackson teaches wherein the control signals actuate filtration when a VOC court rises above a specified setpoint i.e. a high level [0037; 0043; fig 4].  

Regarding Claim 20, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches a CO2 sensor and wherein the control signals actuate an air-exchanger when measured CO2 rises above a specified setpoint i.e. a high level [0037; 0043; fig 4].    

Regarding Claim 23, Jackson, as modified, teaches the invention of Claim 1 above and Jackson teaches where the at least one control processor includes a programmable processor [implicitly taught] that calculates a particle concentration that is displayed on a display [0043 where Jackson teaches displaying particle concentration and where the calculation of particle concentration is implicit].
Regarding Claim 24, Jackson, as modified, teaches the invention of Claim 1 above and Bates teaches wherein the at least one control processor [144] calculates particle concentration [0028].

Regarding Claim 25, Jackson, as modified, teaches the invention of Claim 1 above and Bates teaches wherein the actuated airflow in the thermostat enclosure is generated with the fan or blower [0028].

Claims 17, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. (US2008/0182506), Harrod et al. (US2010/0070086), Bates (US2007/0229825) and Kamijo et al. (JP2001281129A) as applied to claim 1 above, and further in view of Lobdell (US5428964).

Regarding Claim 17, Jackson, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the control signals actuate heating when a measured temperature falls below a specified setpoint, or actuates cooling when a measured temperature rises above a specified setpoint.
However, Lobdell teaches a device that monitors and controls air quality [col 1, lines 5-9] wherein the control signals actuate heating when a measured temperature falls below a specified setpoint, or actuates cooling when a measured temperature rises above a specified setpoint [col 5, lines 18-28] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. control room air to maintain temperature and humidity within desired limits [col 1, lines 61-65].
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the assembly of Jackson to where the control signals actuate heating when a measured temperature falls below a specified setpoint, or actuates cooling when a measured temperature rises above a specified setpoint in view of the teachings of Lobdell where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. control room air to maintain temperature and humidity within desired limits.

Regarding Claim 21, Jackson, as modified, teaches the invention of Claim 1 above and Lobdell teaches wherein the control signals actuate a de-humidifier [34] when relative humidity rises above a specified setpoint [col 4, line 45-col 5, line 39 and col 2, lines 57-68; where one skilled in the art would recognize that humidity control encompass humidification or dehumidification].

Regarding Claim 22, Jackson, as modified, teaches the invention of Claim 1 above and Lobdell teaches wherein the control signals actuate a humidifier when relative humidity falls below a specified setpoint [col 4, line 45-col 5, line 39 and col 2, lines 57-68; where one skilled in the art would recognize that humidity control encompass humidification or dehumidification].


Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. (US2008/0182506) and Harrod et al. (US2010/0070086) in view of Bates (US2007/0229825).

Regarding Claim 16 as best understood, Jackson teaches a thermostat for monitoring air quality [0002; fig 7] comprising 
a temperature sensor in a wall mounted thermostat enclosure having a display [704] wherein at least a sensed temperature value and a sensed particle count value are shown on the display [0043; Claims 20, 28, 29];
at least one control processor configured to control the thermostat and being in communication with the temperature sensor [Claim 19]; 
a VOC sensor connected to the control processor for measuring airborne organic compounds [0043; claim 19];
a humidity sensor connected to the control processor for measuring moisture [0043; claim 19];
an airborne particle sensor in the thermostat enclosure that is in communication with the control unit [0043; claim 19].
Jackson does not explicitly teach a plurality of actuators, each coupled to the at least one control processor; and 
wherein one or more of the sensors are used to control at least one actuator selected from the plurality of actuators, such that the at least one actuator communicates with at least one building air handler device to condition the air;
a fan or blower in the thermostat enclosure to actuate an air flow in the thermostat enclosure between a particle sensor inlet and a particle sensor outlet which includes a plurality of particles; 
at least one airborne particle sensor in the thermostat enclosure that is in communication with the at least one control processor, the airborne particle sensor detects particle in the air flow and sends at least one of particle count or organic compound information to the at least one control processor.

However, Harrod teaches a thermostat for controlling air temperature and air quality [0003; 0004] having a plurality of actuators [58; 60] coupled to a control processor [82]; and wherein one or more of the sensors [76-81] are used to control at least one actuator selected from the plurality of actuators, such that the at least one actuator communicates with at least one external building air handler device [30] to condition the air [0053-0060; figs 4 & 5].  Harrod teaches that it is known in the art of refrigeration to provide the infrastructure whereby the system operates based on measured parameters [0005].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Jackson to have a plurality of actuators, each coupled to the at least one control processor; and wherein one or more of the sensors are used to control at least one actuator selected from the plurality of actuators, such that the at least one actuator communicates with at least one external building air handler device to condition the air in view of the teachings of Harrod in order to provide the infrastructure whereby the system operates based on measured parameters.
Also, Bates teaches an airborne particle system [0027; fig 1] having a fan or blower [17] in the thermostat enclosure to actuate an air flow in the thermostat enclosure between a particle sensor inlet and a particle sensor outlet which includes a plurality of particles [0028]; 
at least one airborne particle sensor [35] in the system enclosure that is in communication with the at least one control processor [144; 126], the airborne particle sensor detects particle in the air flow and sends at least one of particle count or organic compound information to the at least one control processor [0049; 0058; 0027; 0028]. Bates teaches that this arrangement provides a particle sensor having reduced cost, size, power consumption and a simplified counter system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Jackson to have a fan or blower in the thermostat enclosure to actuate an air flow in the thermostat enclosure between a particle sensor inlet and a particle sensor outlet which includes a plurality of particles; at least one airborne particle sensor in the thermostat enclosure that is in communication with the at least one control processor, the airborne particle sensor detects particle in the air flow and sends at least one of particle count or organic compound information to the at least one control processor in view of the teachings of Bates in order to provide a particle sensor having reduced cost, size, power consumption and a simplified counter system.

Claims 26, 28, 30 and 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrod et al. (US2010/0070086) and Bates (US2007/0229825) in view of Smith (US2005/0005677).

Regarding Claim 26, as best understood, Harrod teaches a thermostat [22] for monitoring air quality and controlling environment in a building [0032] comprising: 
a temperature sensor [76] in a wall mounted thermostat enclosure having an external communication interface [44] wherein a temperature value [at 48D] is communicated to an external device [0044; 0032; 0051];
at least one control processor [82] in the thermostat enclosure, the at least one control processor being configured to control the external communication interface and connected to the temperature sensor [0055-0059; figs 4 & 5];
an actuator control [92] communicating with the at least one control processor [82], the actuator control generating control signals that control a building air handler device [at least units 28, 30] that is external to the thermostat enclosure that adjusts at least one of heating and cooling in the building in response to sensor data [0056, 0060, 0068; 0077]; 
wherein the actuator control communicates with the building air handler device to control at least one of heating and cooling with the building air handler device [0056, 0060, 0068; 0077].
Harrod does not teach a fan or blower in the thermostat enclosure that actuates an airflow in the thermostat enclosure, wherein the airflow passes through a particle sensor inlet and a particle sensor exhaust of the thermostat enclosure; 
and an airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period;
wherein sensed particle count values are communicated to the external device such that the sensor data is logged.
However, Bates teaches an airborne particle system [0027; fig 1] having a fan or blower [17] in the thermostat enclosure that actuates an airflow in the thermostat enclosure, wherein the airflow passes through a particle sensor inlet and a particle sensor exhaust of the thermostat enclosure [0028; 0029]; 
and an airborne particle measurement sensor [106] in the system and connected to the at least one control processor [144, 126], the airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period [0049; 0058; 0027; 0028]. Bates teaches that this arrangement provides a particle sensor having reduced cost, size, power consumption and a simplified counter system.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Harrod to have a fan or blower in the thermostat enclosure that actuates an airflow in the thermostat enclosure, wherein the airflow passes through a particle sensor inlet and a particle sensor exhaust of the thermostat enclosure; 
and an airborne particle measurement sensor in the thermostat enclosure and connected to the at least one control processor, the airborne particle measurement sensor counts a number of particles and communicates a particle count value to the control processor, the particle count value including at least a number of particles counted during an airflow period in view of the teachings of Bates in order to provide a particle sensor having reduced cost, size, power consumption and a simplified counter system.
Lastly, Smith teaches a method of monitoring particulate matter in an atmosphere [0002] having where wherein sensed particle count values are communicated to an external device such that the sensor data is logged [0018].
Smith teaches that this arrangement provides an affordable structure that allows a user to maintain a data log on environmental conditions [0002; 0046].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Harrod have wherein sensed particle count values are communicated to the external device such that the sensor data is logged in view of the teachings of Smith in order to allow a user to maintain a data log on environmental conditions.



Regarding Claim 28, Harrod, as modified, teaches the invention of Claim 26 above and Harrod teaches an additional sensor in communication with the at least one control processor, wherein the sensor data from different sensors is weighted and processed to control the building air handler device [0051; 0052; 0061; 0065; where readings from a combination of sensors are used to provide system control].

Regarding Claim 30, Harrod, as modified, teaches the invention of Claim 26 above and Harrod teaches a user interface input unit coupled to the at least one control processor such that a user can provide input to the thermostat to adjust a thermostat operation [0055-0059; fig 5].

Regarding Claim 32, Harrod, as modified, teaches the invention of Claim 26 above and Harrod teaches wherein each of the sensors are used to control one actuator selected from a plurality of actuators according to one or more pre-defined control algorithms and selectable setpoints to operate an air filter [0054].

Regarding Claim 33, Harrod, as modified, teaches the invention of Claim 26 above and Harrod teaches wherein sensor data is communicated to a display that includes a user interface [0037; 0039; 0040].

Regarding Claim 34, Harrod, as modified, teaches the invention of Claim 26 above and Bates teaches wherein the light sensing airborne particle measurement sensor generates particle count data by size bins [0027].


Claims 27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrod et al. (US2010/0070086), Bates (US2007/0229825) and Smith (US2005/0005677) as applied to claim 26 above, and further in view of Jackson et al. (US2008/0182506).

Regarding Claims 27 and 29, Harrod, as modified, teaches the invention above but does not teach wherein a wall mounted thermostat enclosure comprises a gas sensor to measure total Volatile Organic Compounds (VOC) and a humidity sensor in communication with the at least one control processor, wherein the humidity sensor measures relative humidity.
However, Jackson teaches a method for controlling HVAC system using air quality parameters [0002] having wherein a wall mounted thermostat enclosure [250; fig 2] comprises a gas sensor to measure total Volatile Organic Compounds (VOC) and a humidity sensor in communication with the at least one control processor, wherein the humidity sensor measures relative humidity [0043].  Jackson teaches that this arrangement provides improved control of the HVAC system by using multiple parameters [0012].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in art at the time of the invention to modify the assembly of Harrod to have wherein a wall mounted thermostat enclosure comprises a gas sensor to measure total Volatile Organic Compounds (VOC) and a humidity sensor in communication with the at least one control processor, wherein the humidity sensor measures relative humidity in view of the teachings of Jackson in order to provide improved control of the HVAC system by the use of multiple parameters.



Response to Arguments

On pages 9-11 of the remarks, Applicant argues, presumably, with respect to Claims 1, 16 and 26 that Jackson et al. (US2008/0182506, hereinafter “Jackson”), Harrod et al. (US2010/0070086, hereinafter “Harrod”), Bates (US2007/0229825, hereinafter “Bates”) and Kamijo et al. (JP2001281129A, hereinafter “Kamijo”) do not teach the claimed invention.” Applicant’s arguments have been considered but are not persuasive. 

MPEP 2141-2144 explains Obviousness Rejections  

 Applicant argues that Jackson does not teach a particle sensor.
In response to Applicant’s argument, Jackson teaches that the thermostat may include a sensor for particulates i.e. particles.  See Jackson at 0015.  Jackson was not used to teach the alleged light sensing airborne particle sensor, a particle sensor inlet or outlet, a fan or blower nor a generation of numeric values.  Therefore, these arguments with respect to Jackson are moot.  Accordingly, the rejection is maintained.

Applicant argues that one skilled in the art would not combine the particle sensor of bates into a thermostat because Bates does not teach how to incorporate the disclosed structures.
In response to Applicant’s arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Accordingly, the rejection is maintained.


Applicant argues that the recited prior art references do not generate particle count information.
In response to Applicant’s arguments, Kamijo teaches a method for displaying a measured amount of dust [0001] having wherein a sensed particle count value is shown on a display with a selected particulate setpoint value [0008; 0009; 0011; 0012; fig 2; where a sensed particle count value is shown at 4 and where setpoint values are shown at 5, 6 & 7].  

Applicant’s arguments on page 11 amount to an attempt to show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The arguments are clearly directed to claims and/or specific prior references in the context in which the references were used.  Thus, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Accordingly, the rejections are maintained.
For at least the reasons above, claims 1-4, 6-8, 16-30 and 32-34 remain rejected.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763